Exhibit 10.3

AMENDMENT TO CONSULTING SERVICES AGREEMENT

This Amendment to Consulting Services Agreement (the “Amendment”) is made and
entered into as of October 30, 2013 between QuinStreet, Inc., a Delaware
corporation (the “Company”), and Bronwyn Syiek, an individual (“Consultant”).

WHEREAS, Consultant and the Company entered into that certain Consulting
Services Agreement effective as of October 1, 2013 (the “Agreement”); and

WHEREAS, Consultant and the Company wish to amend the Agreement as set forth
below.

NOW, THEREFORE, IN CONSIDERATION of the foregoing premises and the mutual
covenants and promises herein contained, the parties hereto agree as follows:

 

  1. Definitions. Except as expressly set forth in this Amendment, all
capitalized terms shall have the meanings ascribed to them in the Agreement.

 

  2. Consultant’s Cash Compensation. Section 4(a) of the Agreement shall be
amended and restated to read as follows:

“From October 1, 2013 through October 31, 2013, the Company will pay Consultant
$37,400.00 (THIRTY-SEVEN THOUSAND FOUR HUNDRED DOLLARS) per month, which will be
pro-rated for any partial month. After October 31, 2013, Consultant will not
earn any cash compensation pursuant to this Agreement.”

 

  3. Effect of Amendment. This Amendment shall amend the Agreement as of the
date hereof, and shall amend, control over and supersede any conflicting terms
and provisions contained in the Agreement, and will supplement any
non-conflicting terms and provisions in the Agreement. Except as amended in this
Amendment, all terms and provisions set forth in the Agreement shall remain in
full force and effect, without modification.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above, notwithstanding the actual date of signing.

 

QuinStreet, Inc.

   Consultant

By: /s/ Doug Valenti

Name: Doug Valenti

Title: Chief Executive Officer

  

/s/ Bronwyn Syiek

Bronwyn Syiek